Case: 4:18-cr-00975-CDP-JMB Doc. #: 77 Filed: 05/24/19 Page: 1 of 7 PageID #: 333



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
        Plaintiff,                                 )
                                                   )
   v.                                              ) No. 4:18-CR-00975-CDP/JMB
                                                   )
RANDY HAYS,                                        )
                                                   )
        Defendant.                                 )

                    GOVERNMENT=S RESPONSE IN OPPOSITION TO
                 DEFENDANT RANDY HAYS’ MOTION FOR SEVERANCE

        Comes now the United States of America, by Jeffrey B. Jensen, United States Attorney

for the Eastern District of Missouri, and Reginald L. Harris, Assistant United States Attorney for

said District, and in response to Defendant Randy Hays’ Motion for Severance, states as follows:

                                        I. INTRODUCTION

        Defendant Randy Hays’ motion to sever his case from that of his co-defendants should be

denied. The defendants were properly joined in the same indictment pursuant to the Federal

Rules of Criminal Procedure, and Hays fails to demonstrate the compelling prejudice required to

warrant deviating from the longstanding preference in the federal system for joint trials of

defendants who were properly indicted together. Hays’ speculation that some text message

conversations of which he was not a part will unfairly prejudice his right to a fair trial is just that

– speculation. To be sure, the Government has produced in discovery many text messages that

pertain to the charges in the indictment, however the Government has not yet decided which text

messages to seek to introduce at trial. If the Government moves to introduce text messages that,

while admissible against his co-defendants, ultimately may not be admissible against Hays, the
Case: 4:18-cr-00975-CDP-JMB Doc. #: 77 Filed: 05/24/19 Page: 2 of 7 PageID #: 334



Court can instruct the jury as to how it may consider such text messages in its deliberations.

Hays has proffered no information demonstrating that such a limiting instruction would be

insufficient. The Government requests that the Court deny Hays’ severance motion.

                                 II. JOINDER WAS PROPER

       The Government properly joined Hays in the same indictment with his co-defendants

Dustin Boone and Christopher Myers. Rule 8 of the Federal Rules of Criminal Procedure

provides that:

       The indictment or information may charge 2 or more defendants if they are
       alleged to have participated in the same act or transaction, or in the same series of
       acts or transactions, constituting an offense or offenses. The defendants may be
       charged in one or more counts together or separately.

Fed. R. Crim. P. 8(b). In this case, Hays, Boone, and Myers are charged in count one with

depriving L.H. of his constitutional rights by using unreasonable force against him while acting

under color of law. See United States v. Boone et al., 4:18CR975CDP, Document #2

(“Indictment”), pp. 1-5. In count two of the indictment, Hays and his co-defendants are charged

with conspiring with one another to obstruct the investigation into the crime charged in count

one. Id. at 6-7. All three defendants are charged with those same two offenses, occurring at and

over the same period of time, and arising out of essentially the same set of operative facts. Thus,

there is no question that the Government properly joined all three defendants in the same

indictment, and Defendant Hays’ motion does not argue otherwise. Fed. R. Crim. P. 8(b).

                 III. NO PREJUDICE EXISTS REQUIRING SEVERANCE

       Hays claims that this Court should sever his case from that of his co-defendants because

of the spillover effect of text message conversations involving his co-defendants. Although a

court may grant a severance of trials “[i]f the joinder of … defendants in an indictment …

appears to prejudice a defendant,” Fed. R. Crim. P. 14(a), there is no basis for severance in this


                                                 2
Case: 4:18-cr-00975-CDP-JMB Doc. #: 77 Filed: 05/24/19 Page: 3 of 7 PageID #: 335



case because Hays cannot demonstrate that a joint trial will prejudice his right to a fair trial.

United States v. Young, 753 F.3d 757, 777 (8th Cir. 2014) (citation omitted). “There is a

preference in the federal system for joint trials of defendants who are indicted together.” Zafiro

v. United States, 506 U.S. 534, 538 (1993). The joinder and severance rules “are designed to

promote economy and efficiency and to avoid a multiplicity of trials, so long as these objectives

can be achieved without substantial prejudice to the right of the defendants to a fair trial.” Id. at

540. Generally, defendants indicted together should be tried together in the interests of judicial

economy. Buchanan v. Kentucky, 483 U.S. 402, 418 (1987). A joint trial allows the jury a more

complete picture of the crime and thus increases the likelihood of a correct outcome. Young,

753 F.3d at 778. Joint trials also serve the interests of justice in that they avoid the scandal and

inequity of inconsistent verdicts. Zafiro, 506 U.S. at 538.

       To warrant severance, a defendant must show “‘real prejudice,’” that is, ‘something more

than the mere fact that he would have had a better chance for acquittal had he been tried

separately.’” United States v. Oakie, 12 F.3d 1436, 1441 (8th Cir. 1993) (citation omitted).

Thus, a defendant “carries a heavy burden in demonstrating that severance is mandated.”

Young, 753 F.3d at 777. The decision whether to grant a severance is committed to the sound

discretion of the district court. United States v. Wint, 974 F.2d 961, 966 (8th Cir. 1992), cert.

denied, 506 U.S. 1062 (1993).

       A defendant may show sufficient prejudice to require a severance under Rule 14 by

demonstrating that his defense is irreconcilable with that of his co-defendants, or that the jury

will be unable to compartmentalize the evidence as it relates to the separate defendants. United

States v. Mueller, 661 F.3d 338, 347-48 (8th Cir. 2011), cert. denied, 566 U.S. 955 (2012). Hays

does not claim that his defense is irreconcilable with that of any of his co-defendants. Thus, the



                                                  3
Case: 4:18-cr-00975-CDP-JMB Doc. #: 77 Filed: 05/24/19 Page: 4 of 7 PageID #: 336



issue here is whether the jury will be able to compartmentalize the evidence against each

defendant and make independent judgments as to their guilt or innocence. Id.

       The charges and evidence in this case are straightforward such that a jury will not be

confused or incapable of compartmentalizing the evidence against each defendant. As the

indictment shows, the charges arise out of the same series of acts, particularly the defendants all

encountering L.H. at the same time, assaulting L.H. together, and then conspiring together to

keep federal law enforcement officers from receiving information about the assault. See

Indictment, pp. 1-7. The charges are not complicated and the issues to be presented and proven

at trial are not complex. Further, the Court will certainly instruct the jury to assess each

defendant’s guilt separately during the Government’s case and in final instructions. See United

States v. Mickelson, 378 F.3d 810, 818 (8th Cir. 2004) (“The risk of prejudice posed by joint

trials is best cured by careful and thorough jury instructions.”); United States v. Ortiz, 315 F.3d

873, 898 (8th Cir. 2002) (noting that Rule 14 “does not require severance to cure prejudice, but

allows courts to order ‘whatever other relief justice requires’ in the particular situation”); 8th Cir.

Model Jury Instructions 2.14 & 3.08.

       To warrant severance, Hays must make “a specific showing that a jury could not

reasonably be expected to compartmentalize the evidence.” United States v. Hively, 437 F.3d

752, 765 (8th Cir. 2006). Hays’ claim in this case is speculative, and thus he cannot overcome

the strong presumption in favor of a joint trial. Hays contends that he will suffer prejudice from

the spillover effect of text message conversations in which he took no part and which he says are

not relevant to him. However, potential “spillover” by itself is not grounds for severance.

United States v. Flores, 362 F.3d 1030, 1042 (8th Cir. 2004); Hively, 437 F.3d at 765

(“Severance is never warranted simply because the evidence against one defendant is more



                                                   4
Case: 4:18-cr-00975-CDP-JMB Doc. #: 77 Filed: 05/24/19 Page: 5 of 7 PageID #: 337



damaging than that against another, even if the likelihood of the latter’s acquittal is thereby

decreased.”) (citations omitted). Thus, Hays’ concern about the impact on his case of the

introduction of his co-defendants’ text messages is insufficient to entitle him to a severance. See

United States v. Sparks, 949 F.2d 1023, 1027 (8th Cir. 1991), cert. denied, 504 U.S. 927 (1992)

(defendants charged with drug and firearm charges and conspiracy were not entitled to

severance).

       Hays is essentially making the same argument that has repeatedly been rejected by the

Eighth Circuit. In Sparks, one party to a drug conspiracy, McGhee, sought to have his trial

severed from that of his co-conspirator, Sparks, on the grounds that evidence of gang affiliation

that was admissible against Sparks would not have been admissible against McGhee had he been

tried alone. Id. The Eighth Circuit upheld the denial of severance, stating, “McGhee has not

shown the requisite degree of prejudice. It is not enough that evidence admissible against Sparks

was not admissible against him.” Id.

       In Hively, an elected prosecutor (Hively), his deputy prosecutor (Ketz), and a bail

bondsman were indicted on multiple charges related to a racketeering scheme. Hively, 437 F.3d

at 757. Hively and the bail bondsman, but not Ketz, were also charged with conspiracy to

commit extortion arising from multiple efforts to extort real property and money from others. Id.

at 758. Among the items of evidence introduced at trial were lewd photographs used in the

extortion attempt. Id. at 759. Ketz sought severance on the basis of the spillover effect of the

extortion evidence that did not pertain to him. Id. at 765. The Eighth Circuit rejected Ketz’s

claim of prejudice as “speculative and insufficient to overcome the presumption in favor of a

joint trial.” Id. The Eighth Circuit further stated, “Although some of the extortion evidence

which did not pertain to Ketz was of an unsavory nature, the court’s instructions to the jury



                                                  5
Case: 4:18-cr-00975-CDP-JMB Doc. #: 77 Filed: 05/24/19 Page: 6 of 7 PageID #: 338



sufficiently distinguished the charges against each defendant to guard against any spillover effect

of evidence applicable only to the other defendants.” Id. at 766. Similarly, Hays’ concern about

spillover in this case is insufficient to entitle him to severance.

        To support his request for severance, Hays cites United States v. Baker, 98 F.3d 330 (8th

Cir. 1996), in which the Eighth Circuit reversed Baker’s conviction for possessing a toxin for use

as a weapon in violation of 18 U.S.C. § 175 on the grounds that the district court should have

granted his motion for severance. However, Baker is an outlier and is aptly described in the

opinion as “the rare case in which severance should have been granted.” Id. at 335 (emphasis

added). In explaining its holding, the two-judge majority noted significantly that Baker was not

part of any conspiracy, unlike his co-defendant who allegedly had conspired with others. Id.

Moreover, the court noted that most of the evidence at trial was admissible only against Baker’s

co-defendant and not against Baker, including: co-conspirator’s statements; the co-defendant’s

inculpatory statement, which indirectly incriminated Baker; and highly inflammatory

documentary evidence. Id.

        The factors that made Baker the “rare case” warranting severance simply are not present

here. Most importantly, Hays is charged with conspiracy, and the Eighth Circuit has

“consistently held that persons charged with a conspiracy should generally be tried together.@

United States v. Kindle, 925 F.2d 272, 277 (8th Cir. 1991); see also United States v. Drew, 894

F.2d 965, 968 (8th Cir.), cert. denied, 494 U.S. 1089 (1990); (ARarely, if ever, will it be improper

for co-conspirators to be tried together.@). Hays is charged with conspiring with his co-

defendants to hinder the investigation of a crime that he is charged with committing with his co-

defendants. See United States v. Pou, 953 F2d 363, 368 (8th Cir.), cert. denied, 504 U.S. 926

(1992) (“Ordinarily, indicted coconspirators should be tried together, especially where the proof



                                                   6
Case: 4:18-cr-00975-CDP-JMB Doc. #: 77 Filed: 05/24/19 Page: 7 of 7 PageID #: 339



of conspiracy overlaps.”). Furthermore, there is nothing to indicate that most of the evidence to

be introduced at trial will be admissible only against Hays’ co-defendants and not against Hays.

Consequently, this is not the rare case for which this Court should deviate from the longstanding

preference for joint trials of defendants properly indicted together. This Court should deny

Hays’ motion for severance.

                                      IV. CONCLUSION

       For all the foregoing reasons, the Government requests that this Court deny Defendant

Hays’ motion for severance.

                                             Respectfully submitted,

                                             JEFFREY B. JENSEN
                                             United States Attorney

                                             /s/ Reginald L. Harris
                                             REGINALD L. HARRIS, #48939MO
                                             Assistant United States Attorney
                                             111 South 10th Street, Room 20.333
                                             St. Louis, Missouri 63102
                                             (314) 539-2200

                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 24, 2019, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon counsel
of record.

                                             /s/ Reginald L. Harris
                                             Assistant United States Attorney




                                                7
